DETAILED ACTION
This office action is a response to the amendment and arguments field on March 9, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 11, 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer et al. U.S. Patent Application Publication 2018/0115952, hereinafter Shellhammer, in view of Son et al. U.S. Patent Application Publication 2019/0159127, hereinafter Son.

Regarding Claim 1, Shellhammer discloses a method (Abstract; Figure 6), comprising: 
communicating, between a base station and a terminal including a receiver, a control message indicative of a limited capability of the receiver when operated in a low power mode (Figure 6; Paragraph [0080] The wireless device 115-c may transmit an indication 610 to the AP 105-c that the wireless device 115-c is entering a low-power state; In the low power state the wireless device indicates the limited capabilities of waking during certain intervals in a limited state); 

communicating, between the base station and the terminal, the wake-up signal in accordance with the determined sequence design (Wake up message 645 of Figure 6; Paragraph [0091-0092] the AP 105-c may generate a wakeup message 645 with instructions for the wireless device 115-c to wake up its primary radio (e.g., primary radio 116, 816) to receive the pending communications. In some examples, to identify pending communications, the AP 105-c may check its outgoing data buffer. The AP 105-c may generate the wakeup message 645 based at least in part on the parameter values determined at block 620),
and in response to communicating the wake-up signal between the base station and the terminal, communicating at least one further signal between the base station and the terminal (650 and 655 further signals following the wake up of Figure 6; Paragraph [0093]).
	While Shellhammer discloses an indication of capability in a low power mode and sequence design of a wake up signal including parameters, Shellhammer fails to explicitly disclose communicating, between a base station and a terminal including a receiver, a control message indicative of a limited capability of the receiver when operated in a low power mode and determining a sequence design of a wake-up signal based on the limited capability of the receiver when operated in the low power mode.

and determining a sequence design of a wake-up signal based on the limited capability of the receiver when operated in the low power mode (Figure 9; Paragraph [0110] The wireless communication terminal including the WUTx may signal the signal pattern sequence included in the WU preamble of the wake-up packet. The signal pattern sequence different for each wireless communication terminal, the wireless communication terminal including the WUTx may signal a plurality of signal pattern sequences. Also, the wireless communication terminal including the WUTx may signal at least one of a source address (SA) and a destination address (DA) to be used for the wake-up packet. At this point, the SA may be a part of the identifier of the wireless communication terminal; For example, the WUTx may insert a modulation-based pseudo-noise sequence into the WU preamble. At this point, the WUTx may insert a pseudo noise sequence by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shellhammer with the teachings of Son. Son provides a solution in which a terminal reduces influence about interference with 2.4 gigahertz frequency so as to improve radio communication speed, so that speed and reliability of a network can be increased. Further it is necessary to prevent a wireless communication terminal other than a wireless communication terminal that requires wake-up from unnecessarily waking up (Son Abstract; Paragraph [0008-0029 and 0089]).

Regarding Claim 2, Shellhammer in view of Son disclose the method of Claim 1. Shellhammer in view of Son further disclose wherein the sequence design comprises at least one of a spreading parameter and a scrambling parameter of a sequence generator for modifying a base sequence of the wake-up signal (Shellhammer Paragraph [0064-0076] Spreading  and  a mapping may be accomplished based at least in part on a spreading factor. A spreading factor may indicate a size of the ternary OOK mapping to be used in conjunction with the second portion 530; Paragraph [0084] parameters may include a spreading code of a wakeup message, a length of the preamble 410, other parameters, or combinations thereof).

Regarding Claim 3, Shellhammer in view of Son disclose the method of Claim 2. Shellhammer in view of Son further disclose wherein the spreading parameter is indicative of a range of spreading factors (Shellhammer Paragraph [0072-0076] In other examples, other values for PN sequence lengths and spreading factors may be used).

Regarding Claim 4, Shellhammer in view of Son disclose the method of Claim 1. Shellhammer in view of Son further disclose wherein the sequence design comprises a sequence length of a base sequence of the wake-up signal modified by a sequence generator (Shellhammer Paragraph [0072 and 0076] pseudo-random noise (PN) sequence length).

Regarding Claim 5, Shellhammer in view of Son disclose the method of Claim 1. Shellhammer in view of Son further disclose wherein the sequence design comprises a base sequence of the wake-up signal optionally selected from the group comprising: a randomly generated sequence; a Zadoff-Chu sequence; a sequence selected from a set of orthogonal or 

Regarding Claim 8, Shellhammer in view of Son disclose the method of Claim 1. Shellhammer in view of Son further disclose wherein the sequence design comprises a preamble parameter (Shellhammer Paragraph [0015]  selecting a pseudo-random noise (PN) sequence associated with the first size or the second size for a preamble of the wakeup message based at least in part on the selected parameter value).

Regarding Claim 11, Shellhammer in view of Son disclose the method of Claim 1. Shellhammer in view of Son further disclose determining multiple sequence designs for multiple terminals connected to the base station (Son Paragraph [0110] different for each wireless communication terminal, the wireless communication terminal including the WUTx may signal a plurality of signal pattern sequences; Paragraph [0119] The signal pattern sequence may be a pattern that a WU packet identifies a plurality of wireless communication terminals to wake up).

Regarding Claim 12, Shellhammer in view of Son disclose the method of Claim 1. Shellhammer in view of Son further disclose determining a group of a plurality of terminal groups, with which the terminal is associated, determining the sequence design depending on said the determined group (Son Paragraph [0119] A pattern identically applied to all wireless communication terminals supporting WUR-based power save; The signal pattern sequence may be a pattern that a WU packet identifies a plurality of wireless communication terminals to wake up).

Regarding Claim 16, Shellhammer in view of Son disclose the method of Claim 1. Shellhammer in view of Son further disclose wherein the communicating the control message between the base station and the terminal comprises: communicating a capability control message indicative of a limited power-related capability of the receiver of the terminal (Son Figure 9; Paragraph [0108-0110]  The wireless communication terminal may signal information related to the WUR function supported by the wireless communication terminal. The wireless communication terminal may signal the classification of the wireless communication terminal according to the WUR related function. The classification of the wireless communication terminals according to the WUR related functions. The wireless communication terminal including the WURx may signal to the wireless communication terminal including the WUTx the time required to wake up from the power save mode. Specifically, the time required for wake-up may indicate the time required for WURx to instruct the WLAN TR to wake-up and the WLAN TR to wake-up. The wireless communication terminal including the WURx may signal to the wireless communication terminal including the WUTx the time required to wake up from the power save mode in a link setup procedure. Paragraph [0090-0099] Wakeup packet design based on the limited capabilities to ensure it is necessary that the WUR does not cause malfunction of the legacy wireless communication terminal or disturb the operation of the legacy wireless communication terminal. The WU preamble detector detects a wake-up frame by identifying a sequence of signal patterns included in the wake-up frame).

Regarding Claim 20, Shellhammer discloses a device comprising control circuitry (Abstract; Figure 6. 12-14) configured to: 

communicate, between the base station and the terminal, a downlink control message indicative of a sequence design of the wake-up signal (605-625 of Figure 6; Paragraph [0080-0092] selection of parameter values of a wakeup message, The interval information 625 may include the parameter values of the wakeup message, the wakeup interval, the duration of the listening period, the duration of the sleep period, other information relevant to entering a low-power mode, or combinations thereof), 
communicate, between the base station and the terminal, the wake-up signal in accordance with the determined sequence design (Wake up message 645 of Figure 6; Paragraph [0091-0092] the AP 105-c may generate a wakeup message 645 with instructions for the wireless device 115-c to wake up its primary radio (e.g., primary radio 116, 816) to receive the pending communications. In some examples, to identify pending communications, the AP 105-c may check its outgoing data buffer. The AP 105-c may generate the wakeup message 645 based at least in part on the parameter values determined at block 620); 
and in response to communicating the wake-up signal between the base station and the terminal, communicate at least one further signal between the base station and the terminal (650 and 655 further signals following the wake up of Figure 6; Paragraph [0093]). 

	However, Son more specifically teaches communicating, between a base station and a terminal including a receiver a control message indicative of a limited capability of the receiver when operated in a low power mode (Figure 9; Paragraph [0090-0099 and 0108-0110]  The wireless communication terminal may signal information related to the WUR function supported by the wireless communication terminal. The wireless communication terminal may signal the classification of the wireless communication terminal according to the WUR related function. The classification of the wireless communication terminals according to the WUR related functions. The wireless communication terminal including the WURx may signal to the wireless communication terminal including the WUTx the time required to wake up from the power save mode. Specifically, the time required for wake-up may indicate the time required for WURx to instruct the WLAN TR to wake-up and the WLAN TR to wake-up. The wireless communication terminal including the WURx may signal to the wireless communication terminal including the WUTx the time required to wake up from the power save mode in a link setup procedure.)
and determining a sequence design of a wake-up signal based on the limited capability of the receiver when operated in the low power mode (Figure 9; Paragraph [0110] The wireless communication terminal including the WUTx may signal the signal pattern sequence included in the WU preamble of the wake-up packet. The signal pattern sequence different for each wireless 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shellhammer with the teachings of Son. Son provides a solution in which a terminal reduces influence about interference with 2.4 .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer in view of Son as applied to claim 5 above, and further in view of Centonza et al. U.S. Patent Application Publication 2011/0194493, hereinafter Centonza.

Regarding Claim 6, Shellhammer in view of Son disclose the method of Claim 5. Shellhammer in view of Son fail to explicitly disclose wherein the base sequence is uniquely associated with the terminal.
However, Centonza more specifically teaches wherein the base sequence is uniquely associated with the terminal (Paragraph [0041-0052] Sequence design utilizing unique base sequences for each terminal to distinguish from other terminals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shellhammer in view of Son with the teachings of Centonza. Centonza provides techniques which reduces energy consumption by switching off the base station during periods of inactivity. Operational costs for base stations can be saved and electromagnetic radiation from the base stations can be reduced or even eliminated during service inactivity while still providing coverage and service on demand. Base station can be transferred to fully activated state immediately when needed since an activation signal can be sent automatically, before the user equipment turns from an idle state to an active state.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer in view of Son as applied to claim 1 above, and further in view of Park et al. U.S. Patent Application Publication 2014/0185501, hereinafter Park.

Regarding Claim 7, Shellhammer in view of Son disclose the method of Claim 1. Shellhammer in view of Son fail to disclose wherein the sequence design comprises a checksum protection parameter.
However, Park teaches wherein the sequence design comprises a checksum protection parameter (Paragraph [0042] Wake frame and frame check sequence (FCS) field 1226 may comprise extra checksum characters added to the frame for error detection, which may check for errors such as random changes to data of the MAC wake frame 1200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shellhammer in view of Son with the teachings of Park. Park provides techniques which coordinates communications in wireless network. Implements wake frame as medium access control frame or as null data packet physical layer frame. Reduces power consumption of station by waking receive circuitry of station before receipt of data by station (Park Abstract; Paragraph [0013-0024]).

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer in view of Son as applied to claim 1 above, and further in view of Yi et al. U.S. Patent Application Publication 2017/0347335, hereinafter Yi.

Regarding Claim 9, Shellhammer in view of Son disclose the method of Claim 1. Shellhammer in view of Son fail to disclose wherein the downlink control message is indicative of a repetition level for coverage enhancement when communicating the wake-up signal.
However, Yi teaches wherein the downlink control message is indicative of a repetition level for coverage enhancement when communicating the wake-up signal (Paragraph [0005-0007 and 0048-0050] Coverage enhancement  and wake up signals in which , when a UE experiences limited coverage, it is also necessary to transmit repeated paging (paging retransmission or repetition) for coverage enhancement (CE) and downlink message allocated for paging notified to the UE in downlink control messages and system information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shellhammer in view of Son with the teachings of Yi. Yi provides a solution for efficient paging (Yi Abstract; Paragraph [0001-0008]). 

Regarding Claim 10, Shellhammer in view of Son disclose the method of Claim 1. Shellhammer in view of Son fail to disclose wherein the downlink control message is indicative of a range of allowed parameter values of at least one parameter of the sequence design.
However, Yi more specifically teaches wherein the downlink control message is indicative of a range of allowed parameter values of at least one parameter of the sequence design (Paragraph [0005-0007 and 0048-0050] Coverage enhancement  and wake up signals in which , when a UE experiences limited coverage, it is also necessary to transmit repeated paging (paging retransmission or repetition) for coverage enhancement (CE) and downlink message 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shellhammer in view of Son with the teachings of Yi. Yi provides a solution for efficient paging (Yi Abstract; Paragraph [0001-0008]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer in view of Son as applied to claim 12 above, and further in view of Bhattad et al. U.S. Patent Application Publication 2018/0270756, hereinafter Bhattad.

Regarding Claim 13, Shellhammer in view of Son disclose the method of Claim 12. Shellhammer in view of Son disclose grouping but fail to explicitly disclose wherein the group is determined based on at least one of the following: a distance between the terminal and the base station; a direction of the terminal with respect to the base station; and a signal quality of the wireless link between the terminal and the base station. 
However, Bhattad more specifically teaches wherein the group is determined based on at least one of the following: a distance between the terminal and the base station; a direction of the terminal with respect to the base station; and a signal quality of the wireless link between the terminal and the base station (Paragraph [0106-0116] different wakeup signal groups; a UE may be mapped to a wakeup signal group (e.g., one or more wakeup signal resources) based at least in part on one or more factors. In this case, a base station may transmit multiple wakeup signals in different resources or groups, and may assign UEs to the different resources or groups based at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shellhammer in view of Son with the teachings of Bhattad. Bhattad provides techniques where a base station can prevent transmission of a wakeup signal when a corresponding resource does not include information relevant to the UE, and thus conserving network resources. The wakeup signal can be transmitted with power boosting by using power of unused resource element in symbol in which the wakeup signal is transmitted, thus decreasing the bandwidth that the UE needs to monitor (Bhattad Abstract; Paragraph [0002-0010]).

Claims 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer in view of Son as applied to claim 1 above, and further in view of Baligh et al. U.S. Patent Application Publication 2016/0295633, hereinafter Baligh.

Regarding Claim 14, Shellhammer in view of Son disclose the method of Claim 1. Shellhammer in view of Son fail to explicitly disclose determining the sequence design depending on a signal quality of a wireless link between the base station and the terminal. 
However, Baligh more specifically teaches determining the sequence design depending on a signal quality of a wireless link between the base station and the terminal (Paragraph [0032-0039 and 0050-0051] UEs may be categorized based on UE type. Then, the UEs are assigned UE IDs based on UE type, mobility, or other factors. Different UE groups may be allocated different parameters, such as transmission opportunities, such as time-frequency resources and period, different sequence parameters, different pool sizes, and different tracking utilization rates. Different criteria, such as acceptable miss and false alarm rates, detection complexity, and traffic type may also affect the parameters. That is various quality metrics are utilized in determining different wake up sequence parameters as well as grouping and identifying UEs to be assigned based off their different parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shellhammer in view of Son with the teachings of Baligh. Baligh provides techniques in which different resources may be used by different groups of UE IDs to maintain a low miss rate and a low false alarm rate, while maintaining relatively low detection complexity. Joint detection facilitates a lower miss rate, lower false alarm rate, lower detection complexity, and better timing adjustment of the UE. Computational complexity is reduced by reducing the maximum radius and by using joint node detection, location aware detection, delay aware detection, and a priori knowledge (Baligh Abstract; Paragraph [0002-0007]).

Regarding Claim 15, Shellhammer in view of Son disclose the method of Claim 1. Shellhammer in view of Son fail to explicitly disclose determining the sequence design depending on a mobility of the terminal. 
However, Baligh more specifically teaches determining the sequence design depending on a mobility of the terminal (Paragraph [0032-0039 and 0050-0051] UEs may be categorized based on UE type. Then, the UEs are assigned UE IDs based on UE type, mobility, or other factors. Different UE groups may be allocated different parameters, such as transmission opportunities, such as time-frequency resources and period, different sequence parameters, different pool sizes, and different tracking utilization rates. Different criteria, such as acceptable miss and false alarm rates, detection complexity, and traffic type may also affect the parameters. That is various quality metrics are utilized in determining different wake up sequence parameters as well as grouping and identifying UEs to be assigned based off their different parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shellhammer in view of Son with the teachings of Baligh. Baligh provides techniques in which different resources may be used by different groups of UE IDs to maintain a low miss rate and a low false alarm rate, while maintaining relatively low detection complexity. Joint detection facilitates a lower miss rate, lower false alarm rate, lower detection complexity, and better timing adjustment of the UE. Computational complexity is reduced by reducing the maximum radius and by using joint node detection, location aware detection, delay aware detection, and a priori knowledge (Baligh Abstract; Paragraph [0002-0007]).

Regarding Claim 19, Shellhammer in view of Son disclose the method of Claim 1. Shellhammer in view of Son fails to explicitly disclose wherein the terminal is configured to operate in an idle mode when communicating the wake-up signal which is different to a further idle mode in which paging signals are communicated. 
However, Baligh more specifically teaches wherein the terminal is configured to operate in an idle mode when communicating the wake-up signal which is different to a further idle mode in which paging signals are communicated (Paragraph [0032-0039 and 0050-0051] UEs may be categorized based on UE type. Then, the UEs are assigned UE IDs based on UE type, mobility, or other factors. Different UE groups may be allocated different parameters, such as transmission opportunities, such as time-frequency resources and period, different sequence parameters, different pool sizes, and different tracking utilization rates. Different criteria, such as acceptable miss and false alarm rates, detection complexity, and traffic type may also affect the parameters. That is various quality metrics are utilized in determining different wake up sequence parameters as well as grouping and identifying UEs to be assigned based off their different parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shellhammer in view of Son with the teachings of Baligh. Baligh provides techniques in which different resources may be used by different groups of UE IDs to maintain a low miss rate and a low false alarm rate, while maintaining relatively low detection complexity. Joint detection facilitates a lower miss rate, lower false alarm rate, lower detection complexity, and better timing adjustment of the UE. Computational complexity is reduced by reducing the maximum radius and by using joint node .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer in view of Son as applied to claim 1 above, and further in view of Huang et al. U.S. Patent Application Publication 2017/0013553, hereinafter Huang.

Regarding Claim 17, Shellhammer in view of Son disclose the method of Claim 1. Shellhammer in view of Son fail to explicitly disclose cross-correlating a time-domain and/or frequency-domain bit/symbol sequence of the wakeup signal and a predefined reference sequence, and based on said cross-correlating: selectively waking up a main receiver of the terminal. 
However, Huang teaches cross-correlating a time-domain and/or frequency-domain bit/symbol sequence of the wakeup signal and a predefined reference sequence, and based on said cross-correlating: selectively waking up a main receiver of the terminal (Paragraph [0020-0022, 0056 and 0073] the UE may select a wakeup signature beacon signal and enter a power saving mode. At a later time, the UE may receive a wireless signature beacon signal, may determine that the received wireless signature beacon signal matches the selected wakeup signature beacon signal, and may perform a wakeup process that causes the UE to exit the power saving mode, in response to determining that the received wireless signature beacon signal matches the selected wakeup signature beacon signal; That is signal matching and cross-correlation of bit sequence in which the terminal may selectively wake up based on a match).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer in view of Son as applied to claim 1 above, and further in view of Alanen et al. U.S. Patent Application Publication 2019/0320389, hereinafter Alanen.

Regarding Claim 18, Shellhammer in view of Son disclose the method of Claim 1. Shellhammer in view of Son fails to explicitly disclose wherein the wake-up signal and the further signal are modulated onto different carrier frequencies and/or using different constellations and/or using different bandwidths and/or using different modulations. 
However, Alanen teaches wherein the wake-up signal and the further signal are modulated onto different carrier frequencies and/or using different constellations and/or using different bandwidths and/or using different modulations (Claim 52; Paragraph [0038 and 0046] the payload data and the wake-up signals may be transmitted by using different modulation schemes and, additionally, different sub-bands carrying the downlink data may be assigned with different modulation schemes, e.g. binary PSK (BPSK), quadrature PSK (QPSK), or QAM. The access node may employ a fixed modulation scheme such as the OOK for the wake-up signal).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jafarian et al. U.S. Patent Application Publication 2014/0112225 – Systems and Methods for Low Power Wake Up Signal and Operations for WLAN
Sun et al. U.S. Patent Application Publication 2018/0018185 – Security Design for a Wake Up Frame
Fang et al. U.S. Patent Application Publication 2017/0332327 – Low Power Receiver for Wireless Communication

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414